Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3,136,203).  In considering the embodiment shown in Fig. 3, Davis discloses a removable blind fastener comprising: a main body (25) with a countersunk head including a top surface; a clamping part (40-42) aligned with and extending from the head and, a screw threaded member (15) engaging with the clamping part to cause the clamping part to move relative to the main body.  The head of the main body includes a grip feature in the form of an internal thread (38) in a recess formed in the top surfaces of the head independent of the screw member and flush with the head.  The head further includes anti-rotation features (which are pointed to at 22 in Figs. 1 and 2 but are also include in Fig. 3).  The ring member (37) can read as a separate tool which can be separated after the fastener is set.  Since the claims are directed to the fastener itself, any tool interaction with the fastener would be interoperated as a recitation of intended use.   So for the prior art to anticipate the claim the prior art, in this case Davis, needs only to be capable of the intended use such as with the ring member (read as the “tool”) is a separate member that would be capable of being separated from the fastener;  or, the ring member need not necessarily be read as the tool because the tool is not a positive recitation of the claim but is instead only included as a part of the intended use of the fastener wherein the fastener would be capable of locking with a completely different tool.   

Response to Remarks
Applicant argues the claims define over Davis because Davis does not disclose the removal of a separate tool.  In response, the examiner agrees but as noted above the claims are directed to a fastener, not a tool, so the limitations to the tool and how it operates are interpreted as recitations of intended use wherein since the fastener of Davis has the same structure as claimed it would be capable of operated with a tool which is sufficient to anticipate the claims.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677